Exhibit 10.1

 

Richard N. Baer

Executive Vice President, General Counsel

And Chief Administrative Officer

1801 California Street, 52nd Floor

Denver, CO  80202

 

rich.baer@qwest.com

(303) 992-2811

(303) 303-383-8444 (fax)

 


SEPTEMBER 12, 2008


 

Joseph J. Euteneuer

 

Dear Joe:

 

We are pleased to extend an offer of employment to you on behalf of Qwest.  At
Qwest our foundation is the Spirit of Service and our priority is to serve our
customers every day.  We offer exciting opportunities to work in a fast-paced,
technology driven environment. For this you would be well rewarded through
highly competitive compensation and benefits programs. You would be an asset to
our enthusiastic, energetic and dedicated team and we encourage you to seriously
consider the attractive offer outlined below.

 

This letter, in conjunction with the annexed form of Severance Agreement, sets
forth the terms and conditions of an employment offer for you to work for Qwest
Corporation (collectively, the “offer”).  This offer has been approved by the
Compensation Committee of the Qwest Board of Directors.

 

1.               Position, Duties and Location:   You will be appointed to the
position of Executive Vice President, Chief Financial Officer of Qwest
Communications International Inc., reporting directly to Ed Mueller, Chairman
and Chief Executive Officer.  You shall have all responsibilities, powers and
authorities normally and customarily attendant such offices.  Your principal
place of employment shall be at the executive offices of Qwest Communications
International Inc. in Denver, Colorado.

 

2.               Base Salary:  $660,000 per annum.

 

3.               Annual Bonus Plan:  You will receive a guaranteed minimum bonus
for 2008 equal to 150% of your annual base pay and prorated to reflect the your
date of hire (to be paid in March 2009 if you are employed by the Company on the
payment date).  For 2009, you will be eligible to participate in the annual
bonus plan.  Your target bonus will be 150% of your annual base pay.

 

4.               Equity Incentive Plan: You are entitled to participate in
Qwest’s Equity Incentive Plan.  You will receive an equity award with an
approximate value of $2,640,000.  The grant date of the equity award will be the
date of your hire.  Fifty percent of the equity value

 

--------------------------------------------------------------------------------


 

will be awarded in stock options, twenty five percent in restricted stock and
twenty five percent in performance shares.  The actual number of stock options
will be determined using a Black Scholes value of $1.25.  The actual number of
restricted and performance shares will be determined by the market close price
of Qwest stock on the grant date.  All will be rounded to the nearest 1000.

 

In addition, you will receive a restricted stock grant with a value of
$1,175,000.  The grant date of the restricted stock will be determined by the
date of your hire.  The actual number of restricted shares will be determined by
the market close price of Qwest stock on the grant date.  All will be rounded to
the nearest 1000.

 

The grant agreements for these initial grants will have terms that are not less
favorable than the terms of the form grant agreements provided to your counsel
on August 7, 2008.

 

5.               Executive Perquisite: You will receive an executive perquisite
benefit of $50,000 (grossed up for income tax). Your perquisite check will be
payable to you one week after your first paycheck.

 

6.               Benefits: As an Executive Vice President, you will be eligible
for the following:

 

a)              Standard Healthcare benefits (medical, dental, vision).

 

b)             Ability to purchase Healthcare benefits upon leaving the company 
as long as you have five years of service and your age and service equal 60.

 

c)              Qwest 401(k) Savings Plan – 100% match on the first 3% of
contributions (up to IRS limit).

 

d)             Qwest Pension Plan – after one year of employment, you will
receive benefit of 3% of eligible earnings, up to the IRS limit.

 

e)              Supplemental Executive Retirement Plan – This plan makes up the
difference between what would be paid under the Qwest Pension Plan, without IRS
limits on compensation, and what is actually paid under that plan.

 

f)                Supplemental Executive Disability Coverage – You are eligible
to receive up to 52 weeks of short term disability benefits. This benefit pays
70% of your base pay plus target bonus. In addition, if your employment ends as
a result of a disability, you are eligible to receive a long-term disability
benefit of 60% of base pay plus target bonus.

 

g)             35 days of time off with pay per year.

 

2

--------------------------------------------------------------------------------


 

h)             Payment or reimbursement of your reasonable attorneys fees and
expenses in connection with the drafting and negotiation of your employment
arrangements with the Company.

 

Relocation:  The Company will relocate you and your family under the Tier I
relocation policy for executives except (i) that no Home Buyout Offer  (as that
term is defined in the Employee Relocation Policy) until you make a written
request to the company, such written request to be received by us no later than
12 months from the date of your hire and (ii) during the period of time through
the date that such written request is made, you will be responsible for
marketing your home.  We will authorize Ms. Connie Moodie, in our relocation
department, to contact you to initiate this process upon your acceptance of this
offer.  The 60 day time limit in the relocation policy for use of relocation
benefits shall instead be 12 months and your temporary living expenses shall be
reimbursed for 12 months from the date of your commencement of employment.

 

Please pay special attention to the following items, as this offer of employment
is conditional upon the completion of each:

 

7.               Severance Agreement:  You will be required to sign and return
one of the attached Severance Agreements.  This letter modifies your Severance
Agreement insofar that in the event of your death during your applicable
severance period, any remaining severance amounts otherwise payable to you shall
be immediately paid to your estate in a lump sum.

 

8.               Drug Test:  You must successfully complete a drug test within
two business days of your receipt of this offer. Please contact 1-800-899-2272
(toll free number) or go to www.sterlingtesting.com  to locate the Patient
Service Center closest to you.  It is recommended that you contact the Patient
Service Center directly to confirm if an appointment is necessary, operating
hours and time of last collection. You will not be contacted as to the results
of your test unless there is an issue.

 

We anticipate your start date to be September 12, 2008.

 

If you have questions about this information, please feel free to call me at
303-992-2811.

 

If the above terms and conditions are acceptable to you, please sign below,
complete the attached “Personal Information Request” form and return a copy
along with one copy of the signed Severance Agreement to Jana Venus in the
enclosed envelope.

 

Sincerely,

 

 

Richard N. Baer

 

3

--------------------------------------------------------------------------------


 

I accept the above offer:

 

 

 

 

Joseph J. Euteneuer

 

 

 

Distribution to be made upon acceptance of job offer:

cc:       C. Moodie/ Relocation

 

4

--------------------------------------------------------------------------------